Mr. Cheie Justice Waite
delivered the opinion of the court.
Sect. 94 of the Internal Revenue Act of 1864 (13 Stat. 264), levying taxes on illuminating gas, to be paid by the manufacturer thereof, as amended in 1866 (14 id. 128), contained the following provision: —
“All gas companies whose price is fixed by law are authorized to add the tax herein imposed to the price per thousand feet on gas sold; and all such companies which have heretofore, contracted to furnish gas to municipal corporations are in like manner . . . authorized to add such tax to such contract price.”
This, we think, does not make a municipal corporation liable for the tax in a case where a gas company has, for a valuable consideration, contracted to furnish the corporation with gas “ free of charge.”

Judgment affirmed.